Citation Nr: 1431995	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a Bennett's fracture of the right (dominant) thumb.

2.  Entitlement to service connection for residuals of a dislocated left ring finger.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1992.

This case has been processed through the Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a noncompensable rating for the Veteran's right thumb.  Service connection for a dislocated left ring finger, low back condition, cervical spine condition, and left foot condition were denied.  The Veteran perfected an appeal of these issues, and they were remanded by the Board in March 2009 and November 2011 for further development.

A Travel Board hearing addressing these issues was held in June 2012 before the undersigned Acting Veterans Law Judge (AVLJ).  In a March 2013 decision, the Board denied a compensable rating for the Veteran's right thumb condition and denied service connection for a left foot disorder.  The issues of service connection for a cervical spine disorder, low back disorder, and dislocated left ring finger were remanded for additional development.

A July 2013 rating decision granted service connection for the Veteran's lumbar spine and cervical spine disabilities.  

The Veteran appealed the denial of a compensable rating for his right thumb disability to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in March 2014 for action consistent with the terms of the JMR.

In correspondence dated June 2014, the Veteran's attorney raised a claim of entitlement to a TDIU, which the Board has jurisdiction to adjudicate.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This correspondence includes medical evidence which suggests that the Veteran has bilateral upper extremity and bilateral lower extremity radicular disabilities which are directly caused by his service-connected cervical and lumbar spine conditions.  This evidence also suggests that an increase is warranted for the assigned ratings for the Veteran's cervical spine and lumbar spine disabilities.  The issues of increased ratings for lumbar spinal stenosis and cervical spine degenerative disc disease, and service connection for bilateral upper extremity and bilateral lower extremity radicular disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In a separate October 2009 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for PTSD.  The Veteran perfected an appeal of that rating decision as well.  In March 2013, the Board remanded that issue to accommodate the Veteran's request for a hearing.  A review of the record shows that in August 2013, the Appeals Management Center (AMC) returned that issue to the RO, which had jurisdiction over it.  However, the record does not reflect any further development since that time, and therefore the RO is hereby notified to continue any current efforts to comply with the March 2013 remand and schedule the Veteran for his requested hearing.

The issues of entitlement to service connection for residuals of a dislocated left ring finger and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Bennett's fracture of the Veteran's right thumb resulted in painful motion only as of May 23, 2009.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a Bennett's fracture of the right thumb have been met from May 23, 2009; the criteria have not been met prior to that date.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide record the relevant findings for rating the Veteran's thumb condition.  The Veteran has not asserted that his condition has worsened since the last VA examination in 2009.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).
Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran's right thumb condition is currently assigned a 0 percent rating under Diagnostic Code 5299-5228.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Under Diagnostic Code 5228, a rating of 0 percent (noncompensable) is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The rating criteria are identical for the major (dominant) and minor (non-dominant) hand.

The Veteran underwent a VA examination in April 2005. A history of the Veteran's prior thumb fracture was noted. The Veteran reported that his right hand occasionally becomes "icy cold," and felt clumsy and lacking in grip strength.  On examination, no swelling or effusion was present, and no instability was detected.  The Veteran was able to make a complete fist. The interphalangeal joint demonstrated 0 to 90 degrees of motion actively, passively, and repetitively.  Range of motion of the metacarpophalangeal joint was 0 to 80 degrees.  Tinel and Phalen signs were negative, and a grind test to the thumb was also negative.  X-rays demonstrated very minimal loss of the joint space at the metacarpophalangeal joint.  The examiner noted that some weakness in the Veteran's thumb on examination was probably due to a lack of effort.

The Veteran was afforded another VA examination in May 2009.  He reported pain and weakness in his right thumb, but did not treat his condition.  On examination, there was no gap between the Veteran's right thumb pad and his fingers.  There was no objective evidence of pain.  These findings were unchanged following repetitive motion.  There was no decreased strength or dexterity.  The examiner noted that the Veteran's thumb condition was mild.  There was no objective evidence of any residual dysfunction of the thumb related to his fracture, and there was no effect on usual daily activities.

The Veteran testified at a Board hearing in July 2012.  He stated that his thumb still did not work properly.

As noted in the March 2014 JMR, the Board previously found the Veteran's statements regarding pain in his right thumb to be credible.  As noted above, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Therefore, the Veteran's painful thumb joint is entitled to the minimal 10 percent rating under Diagnostic Code 5228.  However, this pain was first noted in the May 2009 VA examination.  The prior April 2005 VA examination only noted that the Veteran felt clumsy and lacking in grip strength, which the VA examiner attributed to a lack of effort.  The examination does not reflect that the Veteran's condition result in pain, instability, or malalignment as contemplated by 38 C.F.R. § 4.59.  Therefore, the 10 percent rating is awarded only from May 23, 2009, the date of the second VA examination, which is the earliest that that it can be factually ascertained that he met the criteria for a compensable rating.

A higher 20 percent rating is not warranted as the Veteran's thumb disability has not been manifested by a gap of more than two inches between the thumb pad and the fingers, when the thumb is attempting to oppose the fingers.  Indeed, the May 2009 VA examination noted no gap, and the Veteran was able to make a complete fist during the prior 2005 examination.

Finally, while the Veteran reported in 2005 that his hand felt "icy cold" on occasion, there is no indication that this sensation of the entire hand is attributable to his thumb condition.  However, even if it were attributable, there were no objective findings or diagnoses of any separate neurologic or vascular disability.  The April 2005 VA examiner noted that Tinel and Phalen sign were both negative.  The Veteran did not have any similar complaints, or other reports of numbness, atrophy or trophic changes during the May 2009 VA examination or in any of his associated treatment records during the appeal period to indicate the presence of any disability in addition to the orthopedic impairment associated with his thumb.  Therefore, a separate schedular rating for this complaint is not appropriate.  See 38 C.F.R. § 4.104, Diagnostic Codes 7115, 7117, 7122; see also 38 C.F.R. § 4.124a, Diagnostic Code 8512.

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right thumb condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's painful thumb motion is specifically contemplated by the provisions of 38 C.F.R. § 4.59.  Diagnostic Code 5228 contemplates higher ratings for additional levels of impairment, in the form of more limited ranges of motion, which have not been demonstrated.  While the Veteran complained of an "icy cold" sensation in his hand, the rating schedule also expressly contemplates such a symptom through neurologic and vascular disabilities, as discussed above.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.  Therefore, referral of this issue for extraschedular consideration is not warranted.


ORDER

An initial compensable rating for a Bennett's fracture of the right thumb is denied prior to May 23, 2009.

An initial 10 percent rating for a Bennett's fracture of the right thumb is granted from May 23, 2009.


REMAND


As for the remaining issues on appeal, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

With respect to the Veteran's claim for service connection for a left ring finger disability, the Board previously remanded this issue in March 2013 to obtain a VA examination.  A July 2013 supplemental statement of the case (SSOC) reflects that this examination occurred on April 29, 2013.  However, a copy of the examination report has not been associated with the VBMS file.  Notably, the SSOC indicates that the exam revealed no residuals of a dislocated left ring finger.  However, a June 2013 addendum opinion, which is contained in the file, states that the Veteran's left ring finger condition is at least as likely as not related to military service.  Therefore, on remand, the AOJ should ensure that a copy of the April 2013 finger examination is associated with the file.  Then, an additional addendum opinion should be obtained from that examiner clarifying his opinion as to whether a current left ring finger disability exists.

The Veteran's TDIU claim is inextricably intertwined with his claim for service connection for a left ring finger condition, and his referred claims for service connection and increased ratings noted above.  That is, a grant of service connection or increased ratings for any of these conditions would have to be considered in determining whether a TDIU is warranted.  In addition, the Veteran does not currently meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board may not grant an extraschedular TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the April 2013 finger examination with the Veteran's VBMS file.

2.  Request an addendum opinion from the April 2013 VA examiner.  The examiner should have full access to the VBMS file, or be forwarded a copy of the contents of the claims file.  After reviewing the file, the examiner must address the following:

a.  Does the Veteran have a current left ring finger disability?

b.  If a current left ring finger disability is present, what is the specific diagnosis of the condition?

A complete rationale for any opinion should be expressed.  

If the April 2013 VA examiner is not available, then the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his claimed left ring finger condition.  The examiner should have full access to the VBMS file, or be forwarded a copy of the contents of the claims file.  All indicated tests and studies should be conducted.  Upon completion, the examiner should identify any current left ring finger disabilities, and provide an opinion as to whether it is at least as likely as not that any currently diagnosed condition is etiologically related to a left finger dislocation documented in December 1990.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

3.  Readjudicate the Veteran's claim for service connection for a left ring finger disability.  If the benefit sought is not granted to the Veteran's satisfaction, send the Veteran and his attorney an SSOC and allow them the appropriate amount of time to respond before returning the case to the Board.

4.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he return the completed form to VA providing a complete employment, education, and training history.

5.  Ensure that all VCAA notice obligations are satisfied concerning the Veteran's claim for a TDIU.

6.  Adjudicate the Veteran's referred claims (increased ratings for lumbar spinal stenosis and cervical spine degenerative disc disease, and service connection for bilateral upper extremity and bilateral lower extremity radicular disabilities).

7.  Following completion of the above, adjudicate the Veteran's claim for a TDIU, to include any additional development (VA examinations, referral to the Director of Compensation and Pension, etc.) that may be warranted.  If the benefit sought is not granted to the Veteran's satisfaction, send the Veteran and his attorney an SSOC and allow them the appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


